TERMINATION AGREEMENT


THIS AGREEMENT OF TERMINATION OF EMPLOYMENT AGREEMENT (this “Agreement”) is made
to be effective as of the 19th day of February, 2010, by and between Ohio Legacy
Corp., an Ohio corporation (“OLC”), and Vanessa Richards, an individual resident
of the State of Ohio (the “Executive”).


WITNESSETH:


WHEREAS, the Executive and OLC are parties to that certain Change in Control
Agreement dated March 11, 2009, (the “Executive Agreement”);
 
WHEREAS, OLC and Excel Financial, LLC (including its permitted assigns, “Excel”)
are parties to that certain Stock Purchase Agreement dated  November 15, 2009
(the “Purchase Agreement”), pursuant to which Excel will purchase 15,000,000
shares of OLC, which will constitute 76% of OLC’s outstanding shares after the
transaction;
 
WHEREAS, pursuant to Sections 2.04(a)(xiii) and 6.03(h) of the Purchase
Agreement, OLC has agreed, as a condition to the closing of the purchase by
Excel the Executive Agreement will be terminated;
 
WHEREAS, the Executive, as a shareholder of OLC, will benefit from the
investment in OLC by Excel;
 
WHEREAS, Excel would not make its investment in the Company if the Executive
Agreement remained in effect and the Executive would not benefit from Excel’s
investment;
 
WHEREAS, the Executive desires to terminate the Executive Agreement to
facilitate the purchase of shares by Excel; and
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the investment by Excel in OLC and the resulting benefit to be received
by the Executive and the potential continued employment of the Executive as an
“at-will” employee after the closing of the stock purchase, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, OLC and the Executive hereby agree as follows:
 
1.           Effective immediately prior to the consummation of the transactions
contemplated by the Purchase Agreement, OLC and the Executive hereby (i)
terminate the Executive Agreement, (ii) agree that the Executive Agreement shall
be of no further force or effect and (iii) agree that neither OLC nor the
Executive will have any further rights or obligations
thereunder.  Notwithstanding the foregoing, Sections 6 and 7 regarding
nonsolicitation and nondisclosure shall remain in full force and effect.
 
2.           Notwithstanding anything in this Agreement to the contrary, OLC and
the Executive agree that in the event that the closing under the Purchase
Agreement does not occur or the Purchase Agreement is terminated: (i) this
Agreement will be null and void and will have no force or effect; (ii) neither
OLC nor the Executive, nor their respective successors and assigns, will have
any rights or obligations hereunder; and (iii) the Executive Agreement will
remain in full force and effect as if this Agreement were never entered into.


 
 

--------------------------------------------------------------------------------

 
 
3.           The Executive acknowledges that the payment of any severance or
termination payments to which the Executive may be entitled under the Executive
Agreement has been prohibited by the Office of the Comptroller of the Currency
and that no such payments will be made in connection with the execution hereof.


4.           The Executive hereby releases any and all rights or claims that the
Executive may have against OLC, its directors, officers, affiliates,
representatives, agents and successors arising in any way under the Executive
Agreement or in any way related to the Executive Agreement.
 
5.           This Agreement shall be governed in all respects by the laws of the
State of Ohio.  This Agreement will be binding upon and inure to the benefit of
OLC’s and the Executive’s respective successors and assigns.  This Agreement may
be executed in multiple counterparts and by facsimile or electronic
transmission, each of which shall be an original and all of which together shall
constitute one and the same Agreement.
 


 
[Remainder of Page Intentionally Blank; Signatures Follow]
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement to
be effective as of date first above written.
 
 

EXECUTIVE      OHIO LEGACY CORP.                                       
/s/ Vanessa Richards
    By:  
/s/ D. Michael Kramer
 
Vanessa Richards
    Name: 
D. Michael Kramer
 
 
    Title:
President & CEO
 

 
 
-3-

--------------------------------------------------------------------------------

 
 